— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered April 27, 1984, convicting him of robbery in the third degree, criminal possession of a weapon in the fourth degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The several remarks by the prosecutor in summation which were objected to were a fair response to defense counsel’s summation (see, People v Marks, 6 NY2d 67, 77, cert denied 362 US 912; People v Jones, 89 AD2d 875; People v Blackman, 88 AD2d 620). In any event there was overwhelming proof of the defendant’s guilt (see, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837; People v Galloway, 54 NY2d 396; People v Brosnan, 32 NY2d 254). We also find that the reasonable doubt charge, taken as a whole, adequately conveyed the appropriate law to the jury (see, People v Blackshear, 112 AD2d 1044; People v Harvey, 111 AD2d 185). Lastly, there is no basis for modification of the sentence imposed. The trial court did not act improperly in imposing consecutive sentences since the sentences were imposed for two separate crimes (see, e.g., People v Brathwaite, 63 NY2d 839; People v King, 115 AD2d 563; People v Counts, 97 AD2d 772; People v Dorsey, 79 AD2d 611). Mollen, P. J., Lazer, Mangano and Thompson, JJ., concur.